EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 10-20 are cancelled.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-20 directed to an invention non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The closest prior art are Dodd (US 2003/0171784), Nielsen (US 2003/0199942), Hokanson (US 2006/0166088), Sherwood (US 2011/0152959), Viavattine (US 2009/0208816), and Wyser (US 2019/0081313).  Dodd shows a similar stacked battery stack that is swaged together, which is similar to riveting (Figures 28A-B; Paragraph 64), but the rivet passes through cutouts rather than tabs of each electrode plate.  Nielsen shows rivets through a battery stack (Figure 7; Title), but similar to Dodd, the rivets pass through holes in the body of the plates rather than tabs (Figure 6).  Hokanson shows riveting the tabs of a battery stack together (Paragraphs 52-53; Figure 7), but explicitly states that the spacer material does not extend out to the tabs (Paragraph 51).  Sherwood, like Hokanson, shows riveting tabs of a battery stack together (Paragraphs 71, 73), but does not include the separators (Figure 9C: interconnected plates at 942).  Viavattine shows shaped tabs on electrode plates (Figure 12B) and riveting the tabs (Paragraph 38), but does not indicate that riveting through the thickened shaped tabs also includes riveting through the spacers between the plates.  Wyser shows riveting through plates of a battery stack via intermediary contacting sleeves 6 (Figures 1, 2).  In addition, Viavattine (US 2012/0107670) shows a feedthrough pin passing through corners of battery plates and spacers, where the feedthrough pin may be welded or crimped (Paragraphs 43, 73), and does not show a rivet through tabs.  Thus, there is no disclosure or suggestion of the particular combination of elements as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792